Citation Nr: 0710888	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-14 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to special monthly compensation based on 
account of being housebound.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his son



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to May 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In February 2006, the veteran presented testimony at a 
videoconference hearing conducted by the undersigned.  

In April 2006, the Board remanded the veteran's appeal for 
further evidentiary development. 


FINDINGS OF FACT

1.  The veteran is service connected for a generalized 
anxiety disorder rated as 70 percent disabling; bilateral 
hearing loss rated as 30 percent disabling; and for tinnitus 
and a skull defect each rated as 10 percent disabling.  The 
combined rating is 80 percent.  The veteran is also in 
receipt of a total disability evaluation based on individual 
unemployability due to service connected disorders 

2.  The veteran is permanently and totally impaired by 
several chronic disabilities that are not related to his 
service-connected disorders.

3.  The veteran is not blind due to his service connected 
disorders, and his visual acuity in both eyes is not 
permanently impaired or 5/200 or less as a result of service-
connected disability.  Further, the veteran does not have 
ankylosis of one or both knees or one or both hips, or suffer 
from the loss of use of either hand or either foot as a 
result of a service-connected disability.

4.  The veteran's service connected disorders do not prevent 
him from adequately attending to the needs of daily living, 
and they do not prevent him from protecting himself from the 
hazards and dangers inherent in his daily environment.

5.  The veteran does not have a single service-connected 
disability ratable at 100 percent disabling with additional 
service-connected disability or disabilities independently 
ratable at 60 percent, nor is the veteran permanently 
housebound by reason of service-connected disabilities that 
substantially confine him to his dwelling or immediate 
premises.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person or upon housebound status have not been met. 
38 U.S.C.A. §§ 1114, 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2006 
correspondence, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a). The claims were readjudicated in a November 2006 
supplemental statement of the case.   The failure to provide 
notice of the type of evidence necessary to establish an 
effective date for special monthly compensation on account of 
being housebound or requiring the aid and attendance of 
another person is harmless because the claims are denied, and 
any questions pertaining to an effective dates are moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claims.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims, to include the 
opportunity to present pertinent evidence and testimony.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence that any VA error 
in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file that has been 
adequately identified to permit its addition.   Hence, VA has 
fulfilled its duty to assist the appellant.

Analysis 

The veteran in this case seeks entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person. In that regard, compensation at 
the aid and attendance rate is payable when the veteran, due 
to service-connected disability, has suffered the anatomical 
loss or loss of use of both feet or one hand and one foot, or 
is blind in both eyes, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance. 38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance are 
factual in nature and must be based upon the actual 
requirements for personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: the inability of the claimant to dress or 
undress himself or to keep himself ordinarily clean and 
presentable; the frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without assistance; the 
inability of the claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
the incapacity, either physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from hazards or dangers incident to his daily environment.  
It is not required that all of the disabling conditions 
enumerated be present before a favorable rating be made.  The 
particular personal functions that the claimant is unable to 
perform should be considered in connection with his condition 
as a whole. It is only necessary that the claimant be so 
helpless as to need regular aid and attendance, not that 
there be a constant need. "Bedridden" constitutes a condition 
which, through its essential character, actually requires 
that individuals remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
bed rest for a lesser or greater portion of the day will not 
suffice. 38 C.F.R. § 3.352(a).

In the present case, service connection is in effect for a 
generalized anxiety disorder rated as 70 percent disabling; 
bilateral hearing loss rated as 30 percent disabling; and for 
tinnitus and a skull defect each rated as 10 percent 
disabling.  The combined evaluation is 80 percent.  The 
appellant also is in receipt of a total disability evaluation 
based on individual unemployability due to service connected 
disorders. 

The veteran, however, also suffers from multiple nonservice 
connected cervical, lumbosacral, and thoracic spine 
disorders; maxillary sinusitis; a passive aggressive 
personality disorder; ulnar neuropathy; cervical myelopathy; 
anemia; hypercholestemia; diverticulosis; hypertension; 
transient ischemic attacks (TIAs), and residuals of a 
cardiovascular accident (CVA)..

At an October 2006 VA aid and attendance examination, it was 
noted that the veteran was admitted to the Beckley VAMC Long 
Term Care Facility.  The examiner noted a history of 
hypertension, TIAs, CVA, diverticulosis, 
hypercholesterolemia, adhesive capulitis left shoulder, 
cervical spondylosis, status post (SP) ulnar nerve 
transposition, anemia, major depression, a generalized 
anxiety disorder, an overactive bladder, cervical myelopathy, 
and alcohol abuse.

The examiner noted that the veteran was permanently 
bedridden.  He was not blind and could read large print, but 
did not see well.  He could not protect himself from hazards 
of daily living.  He could not ambulate and his balance was 
very poor.  He could not self care, feed, bath, do his own 
toiletry, or shaving.  All these activities required his wife 
or a nurse's help.  The veteran's memory however was good.  

The examiner noted that the veteran had developed 
eosinophilic granuloma of the brain in 1961.  He had a 
resection in service, and led a normal life afterward.  It 
was noted that the veteran smoked a pack of cigarettes daily 
for 40 years.  In 2004 he suffered a stroke. On the basis of 
the history, claims file, and VA examination the examiner 
opined that the stroke was more likely from the veteran's 
long longstanding hypertension. The medical text did not 
support strokes or CVAs as caused by eosinophilic granuloma. 

A psychological examiner while noting that the veteran 
appeared to be of limited intelligence, and poor insight, 
opined that he was competent to handle financial affairs; but 
may need help from his wife. 

The Board acknowledges that, as a result of his service 
connected disabilities, the veteran currently experiences 
rather significant impairment. However, he is not blind, nor 
does he have loss of use of both feet or one hand and one 
foot due to his service-connected disabilities.  While the 
veteran is bedridden and confined to a wheelchair, he is 
neither helpless nor bedridden due to his service-connected 
generalized anxiety disorder, hearing disorder, tinnitus, or 
skull defect.  Rather, the clear weight of the evidence is to 
the effect that the majority of the veteran's disabilities 
are the result of his nonservice-connected spinal and 
neurologic disorders, and stroke residuals.  The evidence of 
record is against finding that, due solely to the veteran's 
service-connected disabilities, he is unable to attend to the 
matters of daily living or to protect himself from the 
hazards of his environment. Consequently, special monthly 
compensation based on the need for the regular aid and 
attendance of another person is not warranted.

To establish entitlement to special monthly compensation 
based on housebound status under 38 U.S.C.A. § 1114(s), the 
evidence must show that a veteran has a single service- 
connected disability evaluated as 100 percent disabling and 
an additional service-connected disability, or disabilities, 
evaluated as 60 percent or more disabling that is separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems; or, the veteran has a single service- 
connected disability evaluated as 100 percent disabling and 
due solely to service-connected disability or disabilities, 
the veteran is permanently and substantially confined to his 
or her immediate premises. 38 C.F.R. § 3.350(i).

As previously addressed, the veteran does not have a single 
service-connected disability rated 100 percent disabling.  A 
single disability rated 100 percent is a threshold 
requirement, and the analysis need proceed no further. Where 
the law and not the evidence is dispositive, the claim should 
be denied or the appeal terminated because of the absence of 
legal merit or the lack of entitlement under the law. Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). Accordingly, 
entitlement to special monthly compensation based on the need 
for aid and attendance or upon housebound status is denied.



ORDER

Special monthly compensation based upon being housebound is 
denied.

Special monthly compensation based on the need for the 
regular aid and attendance of another person is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


